Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/16/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 2/16/22 have been considered as follows.

Double Rejections of the claims:
	The rejections are maintained since no amendment was made on the claims to overcome the rejections.

35 USC 102/103 Rejections of the claims:
	Applicant argues the rejections should be withdrawn because Prasad (US 20170279876) does not teach “determining a sun position” or “controlling a tint of the at least one window based at least in part on (i) the sun position determined” or “at least one controller is configured to control, or direct control of, the at least one window based at least in part on (a) a determined sun position”.
	Examiner respectfully disagrees and points out, 
(1) Prasad teaches, as pointed out by Applicant, “The radio window sensor 158 

(2) Prasad also teaches a sun sensor ([37]). It is well-known a typical sensor includes the angle of the sun, at least more likely than not;
(3) Prasad also teaches a timeclock ([38]). It is well-known the operation of the tint of the window is typically associated with the time (at least more likely than not) which in turn in determined by the sun position; and
(4) Prasad also teaches “The radio window sensor 158 ... to measure the exterior natural light intensity depending upon the location of the sun in sky”, which at the very least, would teach day time or night time representing different positions of the sun. 
	Further Examiner notes claims 24 and 35 recites “in part on” (i) and (ii) or (a) and (b), respectively. Satisfying any part of the collective condition will read on each claim (e.g., in part of (i) or in part of (ii)). 
	Applicant further appears to argue Prasad does not teach a sensor detecting irradiance. Examiner respectfully disagrees and points out, Prasad teaches a sensor detecting irradiance from the sun ([37], “The radio window sensor 158 ... to measure the exterior natural light intensity depending upon the location of the sun in sky”). It is understood when the sun is blocked by the cloud or building, the irradiance will drop from a maximum amount.
encouraged to discuss with Examiner regarding any further arguments and/or possible amendment.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 24-29,31-40,42-47 are is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-27 of U.S. Patent No. 11261654. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.

 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24,26,29,30,33,35,37,40-41,44,46-47 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Prasad (US 20170279876, of record). 

    PNG
    media_image1.png
    448
    688
    media_image1.png
    Greyscale

Regarding claim 24, Prasad teaches (Fig. 1, [25-38]) a method for controlling at least one window ([32], “...158 ... configured to transmit digital messages to the system controller 110...”), comprising: 
a. determining a sun position ([37], “158...depending upon the location of the sun in sky”);
b. receiving an indication of cloud cover from at least one sensor ([37], “cloudy-day sensor”); and
c. controlling a tint of the at least one window based at least in part on (i) the sun position determined and (ii) the indication of cloud cover received ([30], “daylight control devices...electrochromic or smart window”, Examiner considers controlling the electrochromic or smart window as controlling the tint of the window, at least more likely than not).

Regarding claim 26, Prasad further teaches the method of claim 24, wherein determining the sun position includes determining that an obstruction will cause a reduction from a maximum amount of irradiance received at the at least one sensor that comprises a photosensor configured to measure solar irradiance ([37], “The radio window sensor 158 may detect when direct sunlight ... is blocked by external means, such as clouds or a building...a sun sensor...”).

Regarding claim 29, Prasad further teaches the method of claim 24, wherein the at least one sensor comprises a light sensor, an infrared sensor, a temperature sensor, and/or a humidity sensor ([38], “temperature sensors; humidity sensors...”).

Regarding claim 30, Prasad further teaches the method of claim 24, further comprising controlling a position of a window shade, a window drapery, or a window blind ([30], “...motorized roller shade...”).

Regarding claim 33, Prasad further teaches the method of claim 24, further comprising estimating an amount of solar irradiance received at the at least one window ([37], “... measured light intensity ... sun sensor ... measure an external light intensity ...”, measurement is considered an estimate due to the measurement error).

	Regarding claim 46, Prasad further teaches the method of claim 24, wherein c. comprises controlling the tint of the at least one window based at least in part on whether the determined sun position is determined to be within a range of angles associated with reflections to the at least one window and/or the indication of the cloud cover received ([37], “cloudy-day sensor”).

Regarding claims 35,37,40-41,44,47, mutatis mutandis, Prasad teaches all the limitations as stated in claims 24,26,29-30,33,46.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 25,31-32,36,42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Lashina (US 9674924, of record).
  
Regarding claim 25, Prasad teaches all the limitations as stated in claim 24, but does not explicitly teach the indication of cloud cover is provided by a weather station.
However, in an analogous optics field of endeavor, Lashina teaches an indication of cloud cover is provided by a weather station (col.22, ¶ 2, “The control system...weather station such as whether cloudy conditions...”).


	Regarding claim 31, Prasad teaches all the limitations as stated in claim 24, but does not teach determining the sun position is performed at least in part by using a solar position calculator.
	However, in an analogous optics field of endeavor, Lashina teaches determining a sun position is performed at least in part by using a solar position calculator (col.10, ¶ 3, “data related to the relationship between apparent daily patterns of the sun and annual orbit of the sun may be utilized in combination with a determined date, time, and/or geographic location”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determining the sun position is performed at least in part by using a solar position calculator in the teaching of Prasad as taught by Lashina for the purposes of accurately controlling the light passing through the window.

Regarding claim 32, Prasad in view of Lashina further teaches the method of claim 31, wherein the solar position calculator includes a lookup table storing at least one time entry associated with a solar altitude value and/or solar azimuth value (see claim 31 rejection above).

	Regarding claims 36,42-43, mutatis mutandis, Prasad in view of Lashina further teaches all the limitations as stated in claims 25,31-32,

Claim(s) 27-------28,34,38-39,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Berman (US 20130057937, of record).

Regarding claim 27, Prasad teaches all the limitations as stated in claim 24, but does not teach controlling the tint is performed while the obstruction causes the reduction from the maximum amount of irradiance at the at least one sensor.
However, in an analogous optics field of endeavor, Berman teaches controlling a tint is performed while an obstruction causes a reduction from the maximum amount of irradiance at at least one sensor ([61], “...Various sensors 125 may then be configured to detect sunlight...”, [121], “...configured to respond to information from a sensor only after the sensor has reported a changed lighting condition (e.g., the appearance of reflected light, the appearance of shadow, and/or the like)”, [140], “...the process of reducing the visible light transmission of electrochromic...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlling the tint is performed while the obstruction causes the reduction from the maximum amount of irradiance at the at least one sensor in the teaching of Prasad as taught by Berman for the purposes of having desired indoor illumination.

Regarding claim 28, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 24, wherein controlling the tint includes varying a tint level of the at least one window (see claim 27 rejection above).

Regarding claim 34, mutatis mutandis, Prasad in view of Berman further teaches the method of claim 33, wherein controlling the tint of the at least one window is responsive to the estimated amount of solar irradiance received at the at least one window (see claim 27 rejection above).

	Regarding claims 38-39,45. mutatis mutandis, Prasad in view of Berman further teaches all the limitations as stated in claims 27-28,34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on Monday thru Thursday 9am - 4pm.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
 
/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234